Name: Commission Regulation (EC) No 1470/2000 of 5 July 2000 amending Regulation (EEC) No 1964/82 laying down the conditions for granting special export refunds on certain cuts of boned meat of bovine animals
 Type: Regulation
 Subject Matter: animal product;  international trade
 Date Published: nan

 Avis juridique important|32000R1470Commission Regulation (EC) No 1470/2000 of 5 July 2000 amending Regulation (EEC) No 1964/82 laying down the conditions for granting special export refunds on certain cuts of boned meat of bovine animals Official Journal L 165 , 06/07/2000 P. 0016 - 0016Commission Regulation (EC) No 1470/2000of 5 July 2000amending Regulation (EEC) No 1964/82 laying down the conditions for granting special export refunds on certain cuts of boned meat of bovine animalsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as amended by Commission Regulation (EC) No 907/2000(2), and in particular Article 33(12) thereof,Whereas:(1) Commission Regulation (EC) No 1000/2000(3), which entered into force on 13 May 2000, inter alia amends Regulation (EEC) No 3846/87(4) establishing an agricultural product nomenclature for export refunds.(2) That amendment also makes it necessary to adjust Article 6(3) of Commission Regulation (EEC) No 1964/82(5), as last amended by Regulation (EC) No 1452/1999(6).(3) At the same time, references to Commission Regulation (EEC) No 3665/87(7), as replaced by Regulation (EC) No 800/1999(8), can be updated.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Article 6(3) and (4) of Regulation (EEC) No 1964/82 is replaced by the following:"3. Where the difference in weight exceeds 10 %, the special refund shall be the same as the refund on products falling within CN code 0201 30 00 90/60 applicable on the date given in box 21 of the export licence on the basis of which the formalities under Article 5(1) or Article 26(1) of Regulation (EC) No 800/1999 were completed.4. The penalty laid down in Article 51(1)(a) of Regulation (EC) No 800/1999 shall not apply in the cases referred to in paragraphs 2 and 3."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply to operations for which the formalities referred to in Article 5(1) or Article 26(1) of Regulation (EC) No 800/1999 are completed on the basis of export licences applied for from 13 May 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 105, 3.5.2000, p. 6.(3) OJ L 114, 13.5.2000, p. 10.(4) OJ L 366, 24.12.1987, p. 1.(5) OJ L 212, 21.7.1982, p. 48.(6) OJ L 167, 2.7.1999, p. 17.(7) OJ L 351, 14.12.1987, p. 1.(8) OJ L 102, 17.4.1999, p. 11.